Citation Nr: 9921355	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 17, 1992 for 
the award of a 100 percent schedular evaluation for a chronic 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active duty from January 1951 to October 1952 and 
active duty for 
training from July 9 to July 23, 1950; from July 25 to August 8, 
1954; and from August 16 to August 29, 1964.  In September 1995, 
the Board of Veterans' Appeals (Board) granted service connection 
for schizophrenia.  This matter came before the Board on appeal 
from an April 1996 rating decision by the Montgomery, Alabama, 
Regional Office (RO) which effectuated the Board's decision and 
characterized the veteran's service-connected psychiatric 
disability as paranoid schizophrenia evaluated as noncompensable.  
In March 1997, the RO recharacterized the veteran's 
service-connected psychiatric disability as a chronic 
schizoaffective disorder; assigned a 100 percent schedular 
evaluation for that disability; and effectuated the award as of 
January 17, 1992.  The veteran is represented in this appeal by 
the American Legion.  


REMAND

The veteran asserts that the record supports assignment of an 
effective date prior to January 17, 1992 for the award of a 100 
percent schedular evaluation for his chronic schizoaffective 
disorder.  He contends that the award should be effectuated as of 
his discharge from active duty for training in August 1964.  In 
his November 1997 substantive appeal, the veteran advanced that 
the December 14, 1964 rating decision which denied his original 
claim for service connection for a schizophrenic reaction was 
clearly and unmistakably erroneous.  He advanced that "the 
evidence you used to disallow my original claim for service 
connection for my schizophrenia during 1964 is the same evidence 
used to grant my claim for this condition in your decision to me 
dated April 4, 1996."  The issue of whether the RO's December 
14, 1964 rating decision was clearly and unmistakably erroneous 
has not been formally evaluated.  That issue is inextricably 
intertwined with the issue of the veteran's entitlement to an 
effective date prior to January 17, 1992 for the award of a 100 
percent evaluation for a chronic schizoaffective disorder.  The 
fact that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters that 
must be addressed.  Accordingly, this case is REMANDED for the 
following action:

The RO should formally adjudicate whether 
it committed clear and unmistakable error 
in its December 14, 1964 rating decision 
denying service connection for a 
schizoaffective reaction.  If his claim is 
denied, the veteran should be informed of 
any determination by separate letter that 
includes notification of appellate rights.  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

The veteran's claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See the Veterans' 
Benefits Improvement Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 1991 and 
Supp. 1998) (Historical and Statutory Notes).  In addition, the 
Veterans Benefits Administration's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the RO is to provide expeditious handling 
of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  





	(CONTINUED ON NEXT PAGE)




Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is to 
allow for due process of law.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


